OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2010 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08291 ISI Strategy Fund, Inc. (Exact name of registrant as specified in charter) 40 West 57th Street, 18th FloorNew York, New York (Address of principal executive offices) (Zip code) R. Alan Medaugh, President ISI, Inc.40 West 57th Street, 18th FloorNew York, New York 10019 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 446-5600 Date of fiscal year end:October 31, 2011 Date of reporting period: January 31, 2011 Item 1. Schedule of Investments. ISI Strategy Fund Schedule of Investments January 31, 2011 (Unaudited) Market Security Shares Value COMMONSTOCKS - 86.36% Consumer Discretionary - 10.02% Auto Components - 0.23% Cooper Tire & Rubber Co. $ Goodyear Tire & Rubber Co. (The)* Automobiles - 0.11% Ford Motor Co.* Hotels, Restaurants & Leisure - 2.47% International Game Technology Las Vegas Sands Corp.* Marriott International, Inc. - Class A McDonald's Corp. Household Durables - 0.86% Fortune Brands, Inc. Leggett & Platt, Inc. Internet & Catalog Retail - 0.16% Expedia, Inc. Overstock.com, Inc.* Media - 3.35% Cablevision Systems Corp. - New York Group - Class A CBS Corp. - Class B - Non-Voting Shares Comcast Corp. - Class A DIRECTV - Class A* Liberty Global, Inc. - Class A* Liberty Media Corp. - Starz - Series A* News Corp. - Class A Sirius XM Radio, Inc.* Time Warner Cable, Inc. Virgin Media, Inc. Walt Disney Co. (The) Multi-Line Retail - 0.19% Dollar General Corp.* Target Corp. ISI Strategy Fund Schedule of Investments (continued) Market Security Shares Value COMMON STOCKS - 86.36% (continued) Consumer Discretionary - 10.02% (continued) Specialty Retail - 2.34% Abercrombie & Fitch Co. - Class A $ American Eagle Outfitters, Inc. AnnTaylor Stores Corp.* Cato Corp. (The) - Class A Chico's FAS, Inc. Foot Locker, Inc. Gap, Inc. (The) Home Depot, Inc. (The) Limited Brands, Inc. Lowe's Cos., Inc. PetSmart, Inc. Systemax, Inc.* Williams-Sonoma, Inc. Textiles, Apparel & Luxury Goods - 0.31% NIKE, Inc. - Class B Consumer Staples - 7.57% Beverages - 0.31% Coca-Cola Co. (The) PepsiCo, Inc. Food & Staples Retailing - 1.52% Wal-Mart Stores, Inc. Walgreen Co. Whole Foods Market, Inc. Food Products - 1.07% General Mills, Inc. Hershey Co. (The) Hormel Foods Corp. McCormick & Co., Inc. - Non-Voting Shares Household Products - 1.06% Procter & Gamble Co. (The) Personal Products - 0.87% Avon Products, Inc. Herbalife Ltd. Tobacco - 2.74% Altria Group, Inc. Philip Morris International, Inc. Reynolds American, Inc. ISI Strategy Fund Schedule of Investments (continued) Market Security Shares Value COMMON STOCKS - 86.36% (continued) Energy - 11.38% Energy Equipment & Services - 0.89% Cal Dive International, Inc.* $ Patterson-UTI Energy, Inc. RPC, Inc. Vantage Drilling Co.* Oil, Gas & Consumable Fuels - 10.49% Alpha Natural Resources, Inc.* Arch Coal, Inc. Berry Petroleum Co. - Class A Chesapeake Energy Corp. Chevron Corp. Clean Energy Fuels Corp.* ConocoPhillips Continental Resources, Inc.* Crosstex Energy, Inc. Energy XXI (Bermuda) Ltd.* Exxon Mobil Corp. Frontier Oil Corp.* General Maritime Corp. Goodrich Petroleum Corp.* Marathon Oil Corp. Massey Energy Co. McMoRan Exploration Co.* Murphy Oil Corp. Petrohawk Energy Corp.* Quicksilver Resources, Inc.* Ship Finance International Ltd. Teekay Corp. Tesoro Corp.* USEC, Inc.* W&T Offshore, Inc. Whiting Petroleum Corp.* World Fuel Services Corp. Financials - 14.37% Capital Markets - 2.98% Artio Global Investors, Inc. BlackRock, Inc. - Class A Charles Schwab Corp. (The) Invesco Ltd. Morgan Stanley SEI Investments Co. TD AMERITRADE Holding Corp.* ISI Strategy Fund Schedule of Investments (continued) Market Security Shares Value COMMON STOCKS - 86.36% (continued) Financials- 14.37% (continued) Commercial Banks - 1.83% Centerstate Banks, Inc. $ Cullen/Frost Bankers, Inc. F.N.B. Corp. FirstMerit Corp. MB Financial, Inc. Susquehanna Bancshares, Inc. Wells Fargo & Co. Consumer Finance - 0.03% Advance America Cash Advance Centers, Inc. Diversified Financial Services - 2.68% Bank of America Corp. Citigroup, Inc.* CME Group, Inc. JPMorgan Chase & Co. Insurance - 4.01% American Equity Investment Life Holding Co. Arthur J. Gallagher & Co. Brown & Brown, Inc. Cincinnati Financial Corp. CNA Financial Corp.* CNO Financial Group, Inc.* Endurance Specialty Holdings Ltd. Loews Corp. MetLife, Inc. Protective Life Corp. Prudential Financial, Inc. StanCorp Financial Group, Inc. Unitrin, Inc. Real Estate Investment Trusts - 1.69% American Capital Agency Corp. Franklin Street Properties Corp. Hatteras Financial Corp. Thrifts & Mortgage Finance - 1.15% First Niagara Financial Group, Inc. Flagstar Bancorp, Inc.* New York Community Bancorp, Inc. Radian Group, Inc. TFS Financial Corp. ISI Strategy Fund Schedule of Investments (continued) Market Security Shares Value COMMON STOCKS - 86.36% (continued) Health Care - 6.90% Biotechnology - 1.02% Acorda Therapeutics, Inc.* $ Amylin Pharmaceuticals, Inc.* Cepheid, Inc.* Genomic Health, Inc.* Geron Corp.* GTx, Inc.* Incyte Corp.* Myriad Genetics, Inc.* Neurocrine Biosciences, Inc.* Pharmacyclics, Inc.* Protalix BioTherapeutics, Inc.* Regeneron Pharmaceuticals, Inc.* Savient Pharmaceuticals, Inc.* SciClone Pharmaceuticals, Inc.* Health Care Equipment & Supplies - 0.91% Baxter International, Inc. Conceptus, Inc.* IDEXX Laboratories, Inc.* Meridian Bioscience, Inc. STERIS Corp. Health Care Providers & Services - 1.38% AmerisourceBergen Corp. Brookdale Senior Living, Inc.* Omnicare, Inc. Select Medical Holdings Corp.* Health Care Technology - 0.43% Allscripts Healthcare Solutions, Inc.* Omnicell, Inc.* Life Sciences Tools & Services - 0.26% Bruker Corp.* Pharmaceuticals - 2.90% Abbott Laboratories Allergan, Inc. Bristol-Myers Squibb Co. Johnson & Johnson Medicis Pharmaceutical Corp. - Class A Merck & Co., Inc. Pfizer, Inc. ISI Strategy Fund Schedule of Investments (continued) Market Security Shares Value COMMON STOCKS - 86.36% (continued) Industrials - 10.38% Aerospace & Defense - 1.36% AAR Corp.* $ Goodrich Corp. Honeywell International, Inc. Northrop Grumman Corp. United Technologies Corp. Air Freight & Logistics - 0.39% FedEx Corp. United Parcel Service, Inc. - Class B Airlines - 0.69% Delta Air Lines, Inc.* United Continental Holdings, Inc.* Commercial Services & Supplies - 0.30% EnerNOC, Inc.* United Stationers, Inc.* US Ecology, Inc. Construction & Engineering - 0.20% Tutor Perini Corp. Electrical Equipment - 0.14% American Superconductor Corp.* Industrial Conglomerates - 2.36% 3M Co. General Electric Co. Machinery - 3.10% Actuant Corp. - Class A Blount International, Inc.* Briggs & Stratton Corp. Caterpillar, Inc. Graco, Inc. Illinois Tool Works, Inc. Joy Global, Inc. Manitowoc Co., Inc. (The) Mueller Industries, Inc. Navistar International Corp.* Timken Co. (The) ISI Strategy Fund Schedule of Investments (continued) Market Security Shares Value COMMON STOCKS - 86.36% (continued) Industrials - 10.38% (continued) Professional Services - 0.63% Acacia Research - Acacia Technologies* $ Mistras Group, Inc.* Verisk Analytics, Inc. - Class A* Road & Rail - 0.49% Union Pacific Corp. Trading Companies & Distributors - 0.72% Aircastle Ltd. Fastenal Co. Information Technology - 16.70% Communications Equipment - 0.78% Brocade Communications Systems, Inc.* Cisco Systems, Inc.* Computers & Peripherals - 3.49% Apple, Inc.* Lexmark International, Inc.* QLogic Corp.* STEC, Inc.* Electronic Equipment, Instruments & Components - 1.78% Agilent Technologies, Inc.* Agilysys, Inc.* Anixter International, Inc. AVX Corp. Brightpoint, Inc.* Insight Enterprises, Inc.* Itron, Inc.* L-1 Identity Solutions, Inc.* Sanmina-SCI Corp.* Tech Data Corp.* Vishay Intertechnology, Inc.* Internet Software & Services - 2.47% Earthlink, Inc. Google, Inc. - Class A* Yahoo!, Inc.* IT Services - 3.23% Cardtronics, Inc.* Convergys Corp.* CoreLogic, Inc. DST Systems, Inc. Fidelity National Information Services, Inc. Heartland Payment Systems, Inc. International Business Machines Corp. Lender Processing Services, Inc. Teradata Corp.* Unisys Corp.* ISI Strategy Fund Schedule of Investments (continued) Market Security Shares Value COMMON STOCKS - 86.36% (continued) Information Technology- 16.70% (continued) Semiconductors & Semiconductor Equipment - 2.23% Amkor Technology, Inc.* $ Integrated Device Technology, Inc.* Intel Corp. Intersil Corp. - Class A Linear Technology Corp. Photronics, Inc.* Rambus, Inc.* SunPower Corp. - Class A* Teradyne, Inc.* Texas Instruments, Inc. Software - 2.72% ANSYS, Inc.* Blackbaud, Inc. Cadence Design Systems, Inc.* Epicor Software Corp.* Microsoft Corp. Oracle Corp. Pegasystems, Inc. Taleo Corp. - Class A* Materials - 4.21% Chemicals - 2.58% A. Schulman, Inc. Cytec Industries, Inc. Dow Chemical Co. (The) Mosaic Co. (The) Olin Corp. PolyOne Corp.* Rockwood Holdings, Inc.* RPM International, Inc. Spartech Corp.* W.R. Grace & Co.* Containers & Packaging - 0.01% Graphic Packaging Holding Co.* Metals & Mining - 1.62% Freeport-McMoRan Copper & Gold, Inc. Royal Gold, Inc. Southern Copper Corp. Titanium Metals Corp.* Walter Energy, Inc. Worthington Industries, Inc. ISI Strategy Fund Schedule of Investments (continued) Market Security Shares Value COMMON STOCKS - 86.36% (continued) Telecommunication Services - 2.84% Diversified Telecommunication Services - 1.69% CenturyLink, Inc. $ Frontier Communications Corp. PAETEC Holding Corp.* Qwest Communications International, Inc. Windstream Corp. Wireless Telecommunication Services - 1.15% American Tower Corp. - Class A* MetroPCS Communications, Inc.* Utilities - 1.99% Electric Utilities - 1.02% Exelon Corp. NV Energy, Inc. PPL Corp. Multi-Utilities - 0.57% Alliant Energy Corp. Ameren Corp. Water Utilities - 0.40% American Water Works Co., Inc. Total Common Stocks (Cost $44,269,502) $ ISI Strategy Fund Schedule of Investments (continued) Interest Maturity Principal Market Security Rate Date Amount Value US Treasury Obligations - 9.94% US Treasury Notes % 10/31/2012 $ $ US Treasury Notes % 8/15/2020 US Treasury Bonds % 8/15/2019 US Treasury Bonds % 8/15/2020 Total US Treasury Obligations (Cost $6,560,301) $ Principal Market Security Amount Value Repurchase Agreements - 3.52% JPMorgan Chase, N.A. Dated 01/31/11, 0.12%, principal and interest in the amount of $2,317,008 to be repurchased02/01/10, collateralized by US Treasury Inflation-Protected Note, par value of $2,205,000 due 04/15/13 with a value of $2,368,681 (Cost $2,317,000) $ $ Total Investments - 99.82% (Cost $53,146,803)** $ Other Assets in Excess of Liabilities - 0.18% Net Assets - 100.00% $ * Non-income producing security. ** Cost for Federal income tax purposes is $53,146,803 and net unrealized appreciation on a tax basis consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The difference between the federal income tax cost of portfolio investments and the Schedule of Investments cost is due to certain timing differences in the recognition of capital gains and losses under income tax regulations and accounting principles generally accepted in the United States. These timing differences are temporary in nature and are due to the tax deferral of losses on wash sales. ISI Strategy Fund Notes to Schedule of Investments January 31, 2011 (Unaudited) 1. Securities Valuation ISI Strategy Fund’s (the “Fund”) exchange traded securities and over-the-counter securities listed on the NASDAQ National Market System for which market quotations are readily available are valued each business day using the last reported sales price or the NASDAQ Official Closing Price (“NOCP”) provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time). In the absence of a sale price or NOCP, such securities are valued at the mean of the last bid and the last asked prices. Non-exchange traded securities for which quotations are readily available are generally valued at the mean between the last bid and the last asked prices. Debt securities may be valued at prices supplied by the Fund’s pricing agent based on broker or dealer supplied valuations or matrix pricing, a method of valuing securities by reference to the value of other securities with similar characteristics such as rating, interest rate, and maturity. Money market instruments that mature in 60 days or less may be valued at amortized cost unless the Fund’s investment advisor believes another valuation is more appropriate. When valuing securities for which market quotations are not readily available or for which the market quotations that are readily available are considered unreliable, the Fund determines a fair value in good faith under procedures established by and under the general supervision of the Fund’s Board of Directors (the “Board”). The Fund may use these procedures to establish the fair value of securities when, for example, a significant event occurs between the time the market closes and the calculation of the net asset value per share, and the event is likely to affect the Fund’s net asset value per share. Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid (i.e., securities that cannot be disposed of within seven days at approximately the price at which the security is currently priced by the Fund). Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a frame work for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. ISI Strategy Fund Notes to Schedule of Investments(continued) January 31, 2011 (Unaudited) The following is a summary of the inputs used to value the Fund’s investments as of January 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks $ $
